Order entered June 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00246-CV

                             JOHN SAKYI, Appellant

                                         V.

                        ABENA FOSUA SAKYI, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-05853

                                      ORDER

      Before the Court is appellee’s June 28, 2021 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to August 6, 2021. We caution appellee that further extension

requests in this accelerated appeal will be disfavored.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE